Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Serial Number: 16/524172     Attorney's Docket #: 87845-US-PA 
Filing Date: 7/29/2019; 
					
Applicant: Ting-Yu et al.
							Examiner: Alexander Williams

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/1/2021 has been entered.
 
Applicant’s Amendment filed 7/1/2021 has been acknowledged.
Claims 8 and 15-20 have been cancelled.
Claims 1, 7 and 14 have been amended.

Election/Restrictions
Applicant's election of Group I (claims 1-14), filed 9/15/2020, has been acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
                                                                                                                                                                                                                                                   
Claims 1-6 and 9-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shao et al. (U.S. Patent Application Publication # 2020/0091034 A1).
In regards to claim 1, Shao et al. (figures 1-7) specifically figures 1E and 3 show a semiconductor package, comprising: a redistribution structure (200; see paragraphs [0017]); at least one semiconductor device 100 mounted on the redistribution structure 200; and a plurality of heat dissipation films 137 disposed on the at least one semiconductor device 100 in an array manner and jointly covering an upper surface of the at least one semiconductor device 100, wherein sizes of the plurality of heat dissipation films 137 are the same, wherein each of the heat dissipation films comprises thermally conductive (metal cover) and electrically insulating material (polymer particles 132 (not shown and as indicted in figure 3) (137,132; see figure 3; paragraph [0048]).
In regards to claim 2, Shao et al. further comprising an encapsulating material 140 disposed on the redistribution structure 200 and encapsulating (with 140) the at least one semiconductor device 100.
In regards to claim 3, Shao et al. show wherein a top surface of the encapsulating material 140 is coplanar with the upper surface of the at least one 100, and at least one of the plurality of heat dissipation films 137 disposed on the top surface of the encapsulating material 158.
In regards to claim 4, Shao et al. (figures 6-7) show wherein the at least one semiconductor device comprises a plurality of semiconductor devices 100,310,320 disposed on the redistribution structure 200 in a side by side manner and the plurality of heat dissipation films 137 jointly covering upper surface of the plurality of semiconductor devices 100,310,320.
In regards to claim 5, Shao et al. further comprises a substrate 200, wherein the redistribution structure 210 is mounted on the substrate 200 through a plurality of electrical connectors 212.
	In regards to claim 6, Shao et al. further comprises a cover lid 160 disposed on the substrate 200 and in contact with the plurality of heat dissipation films 137.
In regards to claim 9, Shao et al. (figures 1-7) specifically figures 1E and 3 show a semiconductor package, comprising: a substrate 200; an encapsulated semiconductor package disposed on the substrate 200; and a plurality of heat dissipation films 137 disposed on the encapsulated semiconductor package in an array manner and covering an upper surface of the encapsulated semiconductor package, wherein sizes of the plurality of heat dissipation films 137 are the same; and each of the heat dissipation film 137 comprises thermally conductive (metal cover) and electrically insulating material (polymer particles 132 (not shown and as indicted in figure 3) (137,132; see figure 3; paragraph [0048]); and a cover lid 160 disposed on the substrate 200 and in contact with the heat dissipation film 137.
In regards to claim 10, Shao et al. show wherein the encapsulated semiconductor package comprises an encapsulating material 140 and at least one semiconductor device 100 encapsulated by the encapsulating material 140, and the plurality of heat dissipation films 137 cover an upper surface of the at least one semiconductor device 100.
In regards to claim 11, Shao et al. show wherein a top surface of the encapsulating material 158 is coplanar with the upper surface of the at least one semiconductor device 100, and at least one of the plurality of heat dissipation films 137 disposed on the top surface of the encapsulating material 140.
 comprises a plurality of semiconductor devices 100,310,320 disposed on the redistribution structure 210 in a side by side manner and the plurality of heat dissipation films 137 jointly covering upper surface of the plurality of semiconductor devices 100,310,320.
In regards to claim 13, Shao et al. show wherein the at least one semiconductor device comprises a plurality of semiconductor devices 100,310,320 disposed on the substrate 200 in a side by side manner and two of the plurality of the heat dissipation films 137 jointly cover one of the plurality of the semiconductor devices 100,310,320.

Claim 25 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pei et al. (U.S. Patent Application Publication # 2019/0148262 A1).
In regards to claim 25, Pei et al. (figures 1-23) specifically figure 23 show a semiconductor package 11000, comprising: an encapsulated semiconductor packaged 100 disposed on the substrate 140; and a plurality of heat dissipation films 166,(bottom 122) disposed on the encapsulated semiconductor package in an array manner and jointly covering an upper surface of the encapsulated semiconductor package, wherein a thickness of one of the plurality of heat dissipation films 166 is greater than a thickness of other one of the plurality of heat dissipation films (bottom 122), wherein the one of the plurality of heat dissipation films 166 is physically separated from the other one of the plurality of heat dissipation films (bottom of 122) (see paragraphs [0041] and [0044]).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Initially, it is noted that the 35 U.S.C. § 103 rejection based on a first dissipation film and a second dissipation film both making up the plurality of heat dissipation films thickness and viscosity deals with an issue (i.e., the integration of multiple pieces into one piece or conversely, using multiple pieces in replacing a single piece) that has been previously decided by the courts.
	In Howard v. Detroit Stove Works 150 U.S. 164 (1893), the Court held, "it involves no invention to cast in one piece an article which has formerly been cast in two pieces and put together...." 
	In In re Larson 144 USPQ 347 (CCPA 1965), the term "integral" did not define over a multi-piece structure secured as a single unit.  More importantly, the court went further and stated, "we are inclined to agree In re Fridolph for support.
	 In re Fridolph 135 USPQ 319 (CCPA 1962) deals with submitted affidavits relating to this issue.  The underlying issue in In re Fridolph was related to the end result of making a multi-piece structure into a one-piece structure.  Generally, favorable patentable weight was accorded if the one-piece structure yielded results not expected from the modification of the two-piece structure into a single piece structure.

Claims 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shao et al. (U.S. Patent Application Publication # 2020/0091034 A1) in view of Kim et al. (U.S. Patent Application Publication # 2018/0240729 A1).
In regards to claims 7 and 21, Shao et al. show the features of the claimed invention as detailed above, but fail to explicitly show the plurality of heat dissipation films comprises at least one first heat dissipation film and at least one second heat dissipation film, and a thickness of the at least one first heat dissipation film is different from that of the at least one second heat dissipation film.
Kim et al. (figures 1-14) specifically figure 7 show a semiconductor package, comprising: a redistribution structure 150; at least one semiconductor device 200 mounted on the redistribution structure 150; and a plurality of heat dissipation films 112 disposed on the at least one semiconductor device 200 in an array manner and jointly covering an upper surface of the at least one semiconductor device 200, wherein sizes of the plurality of heat dissipation films 112 are the same.  Specifically, Kim et al. (figure 7) show wherein the plurality of heat dissipation films 112 comprises at least one first heat dissipation film (first thick portion of 112) and at least one second heat dissipation film (second thin portion of 112), and a thickness of the at least one first heat dissipation film (first thick portion of 112) is different from that of the at least one second heat dissipation film (second thin portion of 112) for the purpose of having higher performance and more functions.

	Therefore, it would have been obvious to one of ordinary skill in the art to use the first thick heat dissipation film and the second thin heat dissipation film being the plurality of heat dissipation films thickness and viscosity as "merely a matter of obvious engineering choice" as set forth in the above case law.

Claims 7, 14, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Shao et al. (U.S. Patent Application Publication # 2020/0091034 A1) in view of Chen et al. (U.S. Patent Application Publication # 2021/0020538 A1).
In regards to claims 7 and 14, Shao et al. show the features of the claimed invention as detailed above, but fail to explicitly show the plurality of heat dissipation films comprises at least one first heat dissipation film and at least one second heat dissipation film, and a thickness of the at least one first heat dissipation film is different from that of the at least one second heat dissipation film.

Chen et al. (figures 13-15) specifically figure 13 show a semiconductor package, comprising: a redistribution structure 150; at least one semiconductor device 130 mounted on the redistribution structure 150; and a plurality of heat dissipation films HDE disposed on the at least one semiconductor device 130 in an array manner and jointly covering an upper surface of the at least one semiconductor device 130, wherein sizes of the plurality of heat dissipation films HDE are the same.  Specifically, Chen et al. (figure 13) show wherein the plurality of heat dissipation films HDE comprises at least one first heat dissipation film (first thick portion of HDE) and at least one second heat dissipation film (second thin portion of HDE), and a thickness of the at least one first heat dissipation film (first thick portion of HDE) is different from that of the at least one second heat dissipation film (second thin portion of HDE) for the purpose of providing a semiconductor package structure having a high accuracy and a high yield using a self-alignment effect.

In regards to claims 21 and 22, Chen et al. in view of Shao et al. discloses wherein the plurality of heat dissipation films HDE comprises at least one first heat dissipation film (first thick portion of HDE) and at least one second heat dissipation film (second thin portion of HDE), and a viscosity of the at least one first heat dissipation film (first thick portion of HDE) is different from that of the at least one second heat dissipation film (second thin portion of HDE).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Shao et al. (U.S. Patent Application Publication # 2020/0091034 A1) in view of Hsu et al. (U.S. Patent Application Publication # 2020/0243497 A1).
In regards to claim 23, Shao et al. show the features of the claimed invention as detailed above, but fail to explicitly show wherein the plurality of semiconductor devices comprises at least one first semiconductor device disposed on a central region of the redistribution structure, and a plurality of second semiconductor devices surrounding the at least one first semiconductor device.
Hsu et al. is cited for showing a package structure.  Specifically, Hsu et al. (figures 13A-13L and 14) discloses wherein the plurality of semiconductor devices 130,330 comprises at least one first semiconductor device (130 in center of 150) disposed on a central region of the redistribution structure 150, and a plurality of second semiconductor devices (130,330 on the outer perimeter on150; see figures 13A-13L) surrounding the at least one first semiconductor device (130 in center of 150) for the purpose of improving the processing capabilities and power consumption of the semiconductor devices and the integrated circuits by shrinking the minimum feature size.
Therefore, it would be obvious to one of ordinary skill in the art to use Hsu et al.’s semiconductor device arrangement to modify Shao et al.’s devices for the purpose of .

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Shao et al. (U.S. Patent Application Publication # 2020/0091034 A1) in view of Hsu et al. (U.S. Patent Application Publication # 2020/0243497 A1).
In regards to claims 23 and 24, Shao et al. show the features of the claimed invention as detailed above, but fail to explicitly show wherein the plurality of semiconductor devices comprises at least one first semiconductor device disposed on a central region of the redistribution structure, and a plurality of second semiconductor devices surrounding the at least one first semiconductor device.
Hsu et al. is cited for showing a package structure.  Specifically, Hsu et al. (figures 13A-13L and 14) discloses wherein the plurality of semiconductor devices 130,330 comprises at least one first semiconductor device (130 in center of 150) disposed on a central region of the redistribution structure 150, and a plurality of second semiconductor devices (130,330 on the outer perimeter on150; see figures 13A-13L) surrounding the at least one first semiconductor device (130 in center of 150) for the purpose of improving the processing capabilities and power consumption of the semiconductor devices and the integrated circuits by shrinking the minimum feature size.
Therefore, it would be obvious to one of ordinary skill in the art to use Hsu et al.’s semiconductor device arrangement to modify Shao et al.’s devices for the purpose of improving the processing capabilities and power consumption of the semiconductor devices and the integrated circuits by shrinking the minimum feature size.

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Pei et al. (U.S. Patent Application Publication # 2019/0148262 A1) in view of Chen et al. (U.S. Patent Application Publication # 2021/0020538 A1).
In regards to claims 26, Pei et al. show the features of the claimed invention as detailed above, but fail to explicitly show the plurality of heat dissipation films comprises at least one first heat dissipation film and at least one second heat dissipation film, and 
Chen et al. (figures 13-15) specifically figure 13 show a semiconductor package, comprising: a redistribution structure 150; at least one semiconductor device 130 mounted on the redistribution structure 150; and a plurality of heat dissipation films HDE disposed on the at least one semiconductor device 130 in an array manner and jointly covering an upper surface of the at least one semiconductor device 130, wherein sizes of the plurality of heat dissipation films HDE are the same.  Specifically, Chen et al. (figure 13) show wherein the plurality of heat dissipation films HDE comprises at least one first heat dissipation film (first thick portion of HDE) and at least one second heat dissipation film (second thin portion of HDE), and a thickness of the at least one first heat dissipation film (first thick portion of HDE) is different from that of the at least one second heat dissipation film (second thin portion of HDE) for the purpose of providing a semiconductor package structure having a high accuracy and a high yield using a self-alignment effect.   Specifically, Chen et al. (figure 13) show wherein the one of the plurality of heat dissipation films (first thick portion of HDE) is located at a peripheral region of the encapsulated semiconductor package 100 and the other one of the plurality of heat dissipation films (second thick portion of HDE) is located at a central region of the encapsulated semiconductor package 100 for the purpose of providing a semiconductor package structure having a high accuracy and a high yield using a self-alignment effect.
Therefore, it would be obvious to one of ordinary skill in the art to use Chen et al.’s different heat dissipation films to modify Pei et al.’s heat dissipation films for the purpose of providing a semiconductor package structure having a high accuracy and a high yield using a self-alignment effect.

In regards to claim 27, Chen et al. in view of Pei et al. discloses wherein a viscosity of one of the plurality of heat dissipation films (first thick portion of HDE) is greater than a viscosity of other one of the plurality of heat dissipation films (second thick portion of HDE).


Response
Applicant's arguments filed 7/1/2021 have been fully considered, but are moot in view of the new grounds of rejections detailed above. 

Conclusion
	The following listed are cited as of interest to this application, but not applied at this time.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander O. Williams whose telephone number is (571)272-1924.  The examiner can normally be reached on 7:00 AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




9/29/2021

/Alexander O Williams/
Primary Examiner, Art Unit 2826